Name: Commission Regulation (EEC) No 3770/81 of 29 December 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 81 Official Journal of the European Communities No L 377/9 COMMISSION REGULATION (EEC) No 3770/81 of 29 December 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 December 1981 . For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . No L 377/ 10 Official Journal of the European Communities 31 . 12. 81 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit , Fl £ 1.1 07.01-131 07.01-151 07.01 A II New potatoes 774 148-39 46-26 115-99 12-99 24 439 51-17 11-26 1.2 07.01-31 I 07.01-331 07.01 D I Cabbage lettuce 4 749 90905 279-89 707-02 78-54 148 897 306-48 64-95 1.3 07.01-451 07.01-471 07.01 F II Beans of the species Phaseolus 4 294 821-92 253-06 639-26 71-01 134 626 277Ã 0 58-72 1.4 Ã ©x 07.01-54 ex 07.01 G II Carrots 678 130-04 40-52 106-65 11-39 21 419 44-85 9-86 1.5 ex 07.01-59 ex 07.01 G IV Radishes 4 296 822-32 253-19 639-57 71-0.4 134 691 277-23 58-75 1.6 07.01-63 ex 07.01 H Onions (other than sets) 510 97-64 30-06 75-94 8-43 15 993 32-92 6-97 1 .7 . 07.01-67 ex 07.01 H Garlic 10 021 1 917-90 590-51 1 491-67 165-70 314139 646-60 13704 1.8 07.01-71 07.01 K Asparagus 11 831 2 257-99 702-19 1 768-59 197-77 375 765 767-83 161-85 1.9 07.01-73 07.01 L Artichokes 1 224 234-41 72-17 182-31 20-25 38 394 79-02 16-74 1.10 07.01-751 07.01-77 f 07.01 M Tomatoes 1 722 329-66 101-50 256-40 28-48 53 996 111-14 23-55 1.11 07.01-81 1 07.01-82 Ã  07.01 PI Cucumbers 2 233 427-43 131-60 332-43 36-92 70 010 144-10 30:54 1.12 07.01-93 07.01 S Sweet peppers 2 160 413-41 127-28 321-53 35-71 67 714 139-37 29-53 1.13 07.01-94 Ã ©x 07.01 T Aubergines (Solanum melongena L.) - 2 851 545-76 168-04 424-47 47-15 89 393 184-00 38-99 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 1 119 214-29 65-98 166-67 18-51 35 099 72-24 15-31 1.15 ex 07.01-99 ex . 07.01 T Celery stalks and leaves 2 077 397-54 122-40 309-19 34-34 65 115 134-02 28-40 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 546 295-90 91-10 230-14 25-56 48 467 99-76 21-14 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 714 710-98 218-90 552-97 61-42 116 453 239-70 50-80 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 5 801 1 110-29 341-85 863-54 95-92 181 858 374-32 79-33 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8 218 1 572-98 484-31 1 223-40 135-90 257 644 530-31 112-39 2.5 08.02 A I Sweet oranges , fresh : 2.5.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 1 970 377-48 117-63 295-08 33-06 62 172 130-19 28-64 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas , Valencia lates , Maltese , Shamoutis, Ovalis, Trovita and Hamlins . 1 280 245-03 75-44 190-58 21-17 40 135 82-61 17-50 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 817 156-55 48-20 121-76 13-52 25 642 52-78 11-18 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 617 309-56 . 95-31 240-76 26-74 50 704 104-36 22-11 2.6.2 08.02-31  Mandarins and Wilkings 1 236 236-80 73-79 185-10 20-74 39 001 81-67 17-96 2.6.3 08.02-32  Clementines 2 060 394-32 121-41 306-69 34-06 64 588 132-94 28-17 2.6.4 08.02-34 I 08.02-37 J  Tangerines and others 852 163-42 50-70 127-74 14-32 27 064 55-47 12-03 31 . 12. 81 Official Journal of the European Communities No L 377/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 503 287-83 88-62 223-86 24-86 47 145 97-04 20-56 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 210 231-66 71-32 180-18 20-01 37 945 78-10 16-55 2.8.2 ex 08.02-70  pink 2 093 400-74 123-38 311-68 34-62 65 638 135-10 28-63 2.9 08.04-1 1 08.04-19 08.04 A I Table grapes 3 116 596-54 183-67 463-97 51-54 97 710 201-12 42-62 08.04-23 , 2.10 08.06-13 08.06-15 08.06 A II Apples 1 527 292-29 89-99 227-33 25-25 47 875 98-54 20-88 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 1 100 208-21 63-89 162-60 18-02 34 188 70-17 15-10 08.06-38 2.12 08.07-10 08.07 A Apricots 1 794 343-72 107-11 268-69 30-10 56 612 118-55 26-08 2.13 ex 08.07-32 ex 08.07 B Peaches 8 698 1 664-86 512-60 1 294-86 143-84 272 692 561-29 118-95 2.14 ex 08.07-32 ex 08.07 B Nectarines 7 226 1 383-00 425-82 1 075-64 1 19-49 226 526 466-26 98-81 2.15 08.07-51 I 08.07 C08.07-55 f Cherries 3 482 666-92 207-83 521-33 58-41 109 842 230-01 50-60 2.16 08.07-71 I Plums 2 208-6908.07-75 f 08.07 D 11 540 680-04 1 717-83 190-82 361 768 744-64 157-81 2.17 08.08-11 I Strawberries08.08-151 08.08 A 17 544 3 357-82 1 033-86 2 611-58 290-1 1 549 988 1 132-05 239-92 2.18 08.09-11 ex 08.09 Water melons 304 58-38 18-16 45-57 5-12 9 646 19-99 4-36 2.19 08.09-19 ex 08.09 Melons (other than water melons) 3 331 637-67 196-33 495-96 55-09 104 447 214-98 45-56 2.20 ex 08.09-90 ex 08.09 Kiwis 10 271 1 965-84 605-27 1 528-96 169-84 321 992 662-76 140-46